DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendments filed on April 9, 2021 have been entered.
Claims 1-4, 6-8, and 10-11 have been amended.
Claim 12 has been added. 

Response to Arguments
Applicant’s arguments filed on April 9, 2021 have been fully considered but are not persuasive. 

Applicant’s first argument:
Applicant submits that claim 1 patentably distinguishes over the cited art for at least the following reasons. The Office Action cites to Kirkup at paragraphs [0013] and [0027] for disclosing the  features of processing circuitry configured to permit and prohibit the external output of the raw medical data. Kirkup is directed to a mobile wireless communication device that has at least one wired communication port. Paragraph [0013] of Kirkup describes implementing a security measure as follows (emphasis added): [0013] This invention may be embedded in hardware, software or a combination of hardware and software. The invention provides a method for achieving enhanced security in a wireless/wired mobile communication device by automatically blocking wireless communication when connected for wired communication. Paragraph [0027] of Kirkup describes the structure of the mobile wireless communication device illustrated in Fig. 2 of Kirkup. Accordingly, Kirkup describes blocking the 
Claim 1 is further distinguishable over the cited art as one of ordinary skill in the art would not combine Kirkup with Vlach and Danner. In this regard, Applicant submits that the teachings of Kirkup would result in raw medical data being outputted to an external network. For example, in view of the teachings of Kirkup, if the mobile device of Kirkup contains raw medical data, the mobile device would permit the external output of the raw medical data to an external network if the wired port is not connected. That is, Kirkup is directed to protecting the device connected to the wired port rather than protecting sensitive information from being output to the wireless communication network of Kirkup. As such, the teachings of Kirkup lead to the very same problem in the conventional technology that Applicant's claims solve. Thus, for these additional reasons, one of ordinary skill in the art would not combine Kirkup with Danner and Vlach. Accordingly, Applicant submits that the cited art fails to disclose or suggest the 
combined features of claim 1 and the significantly advantageous features achieved thereby. Applicant respectfully requests that the rejection of claim 1, and claims depending therefrom, under 35 U.S.C. § 103 be withdrawn. 
Examiner‘s response to applicant’s first argument:
Examiner respectfully disagrees. Applicant argues only that Kirkup does not teach “the external output of raw medical data is permitted only when the external output is requested via the first communication interface, without providing additional detail, however as presented Kirkup teaches  teaches this subject matter “first communication interface being a physical communication interface”, “the second communication interface being a network communication interface”, “permit external output of the medical data” and “prohibit the external output of the ” ([0027] Fig. 2 mobile communication devices with physical interface (USB) and input/output wireless ports)([0013]  method for achieving enhanced security in a wireless/wired mobile communication device by automatically blocking wireless communication when connected for wired communication.)  ([0027] Fig. 2 mobile communication devices with physical interface (USB) and input/output wireless ports)([0013]  method for achieving enhanced security in a wireless/wired mobile communication device by automatically blocking wireless communication when connected for wired communication.). Although Kirkup does not teach raw medical data and modified medical data, however Danner teaches the two types of medical data, raw medical data through the original medical image, and the modified medical data through redacted medical image (Figs. 8A and 8B). 

Applicant’s second argument:
New dependent claim 12 recites that (emphasis added) "the processor is configured to receive the modification instruction from the server via the second communication interface without requesting the modification instruction from the server." Applicant submits that the cited art does not disclose or suggest these features. In this regard, the Office Action cites to paragraph [0057] of Danner for disclosing the reception of a modification instruction. Danner at Fig. 1 illustrates a communication system 10 in which a medical imaging server 12, image processing system 14, and masking template 12 module 54. As part of the processing of the masking module 54, header/metadata information is obtained or read from the medical image at step 84. Based on the obtained information, process 80 proceeds to step 86, where a masking template is retrieved using the header/metadata information. The masking template is selected and retrieved from a masking template data base 56. Paragraph [0024] of Danner provides an example in which the image processing server 14 retrieves the masking template from the template server 16. The Office Action identifies the masking template as the recited "modification instruction." However, Danner does not disclose or suggest that the masking template server 16 sends the masking template to the imaging processing server 14 without being request by the imaging processing server 14. As such, Danner does not disclose or suggest that (emphasis added) "the processor is configured to receive the modification instruction from the server via the second communication interface without requesting the modification instruction from the server," as recited in claim 12. Applicant submits that Vlach and Kirkup do not cure these deficiencies of Danner. Thus, for at least these reasons, Applicant submits that claim 12 patentably distinguishes over the cited art. 

Examiner‘s response to applicant’s first argument:
Examiner respectfully disagrees. Applicant argues that Vlach, Kirkup, and Danner do not teach the limitation in claim 12 without providing additional detail, however as presented below a new reference (“Spacey”, Pull vs Push Technology) is introduced to teach this subject matter ([Page 1] Push technology, refers to the servers that initiate information updates to clients {medical data communication apparatus}). This new subject matter has raised new 112(a) and 112(b) rejections as presented below. 


Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 12, claim 12 recites “wherein the processor is configured to receive the modification instruction from the server via the second communication interface without requesting the modification instruction from the server”. However the specification does not teach receive the modification instruction from the server without a request from the server, instead the specification teaches may transmit training data to the server without receiving the request from the server {[page 5/paragraph 30 - page 16/paragraph 5]}


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 12, the limitation “wherein the processor is configured to receive the modification instruction from the server via the second communication interface without requesting the modification instruction from the server”. It is unclear how this communication is conducted between the server and communication apparatus without having any protocol or policy regarding the timing. Furthermore, the external communication apparatus depends on the modification instruction to modify the training data which may lead that the external communication apparatus may not receive any modification instruction without any policy or protocol which renders the claim indefinite. Examiner interprets the limitation as send the modification instructions from the server to the communication apparatus using push techniques. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being un-patentable over Vlach et al (”Vlach”, US 9021161 B2) hereinafter Vlach, in view of Danner et al. (“Danner”, US 20160203264 A1) hereinafter Danner, and further view of Kirkup (“Kirkup”, US 20060094442 A1) hereinafter Kirkup. 

Regarding claim 1, Vlach teaches a medical data communication apparatus ([Col. 7 Lines 27-45] Fig. 5 shows a medical data communication apparatus with the elements 105, 110 and 510) comprising: 
A processor configured to ([Col. 4 Line 20-23] processor programmed to obtain ECG data from the subject interface and store the ECG data in the non-volatile memory):
([Col. 6 Lines 10-13] Electro-Cardiogram data {raw medical data} from a subject {patient}) ([Col. 7 Lines 32-35] data collection unit 105 in Fig. 5) from a medical device ([Col. 6 Lines 10-15] self-assessment kit 100 {electro-cardiogram medical data collection} in Fig. 1), the medical device being connected for communication with the medical data communication apparatus via a first communication interface without an external network intervening therebetween, the first communication interface being a physical communication interface ([Col. 7 Lines 34-37] data collector {element 105 in Fig. 5} connects with the computer using a USB {first communication interface} connection without external network connection),
the server being connected for communication with the medical data communication apparatus through via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, ([Col. 7 Lines 40-50] the remote data processing center {has server} {element 520 in Fig. 5} connected with the three elements {510, 105, and 110} through external network element 515 as depicted in Fig. 5) )([Col. 7 Lines 55-65] the computer 510  has a networking and processor {communication unit –second communication interface could be Ethernet or wireless or other types} to communicate with the remote processing center 520 through the network 515 as depicted in Fig. 5, first communication interface is USB connection and the second communication interface is Ethernet or other types and they are different.) ([Col. 3 Lines 5-10] uploading the medical data from the device to the remote processing center {where the server is located})([Col. 7 Lines 55-65] the computer 510 has a networking and processor {communication unit –second communication interface could be Ethernet or wireless or other types} to communicate with the remote processing center 520 through the network 515 as depicted in Fig. 5) 
based on a request from the server ([Col. 3 Lines 18-25] a program code has to be available including a link to a website {server}).

Danner teaches modify the raw medical data to generate modified medical data based on a modification instruction received from a server ([0057] Fig. 6 shows how the server manages the medical image modifications {masking} in the system before sending out the images to the client or other entity){examiner interprets the original image as a raw medical data, and masked image is the modified medical data},  the modification instruction being for modifying specific information in the raw medical data ([0057] Fig. 6 shows how the server manages the medical image modifications {masking} in the system before sending out the images to the client or other entity). 
Output the modified data via the second communication interface ([0024] image processing system 14 processes the medical image to redact or mask any sensitive or identifying information contained therein. imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view.)([0025] User system 18 is representative of one or more user systems that are associated with parties and other users that will receive the processed image from image processing system 12.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to modify the medical data based on instruction from the server and output the modified data because it would help the server protect certain high sensitive information within the medical data before it is sent out. 


Kirkup teaches permit external output of the raw medical data only when the external output is requested via the first communication interface ([0027] Fig. 2 mobile communication devices with physical interface (USB) and input/output wireless ports)([0013]  method for achieving enhanced security in a wireless/wired mobile communication device by automatically blocking wireless communication when connected for wired communication.); and 
prohibit the external output of the raw medical data when the external output is requested via the second communication interface ([0027] Fig. 2 mobile communication devices with physical interface (USB) and input/output wireless ports)([0013]  method for achieving enhanced security in a wireless/wired mobile communication device by automatically blocking wireless communication when connected for wired communication.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Kirkup in order to permit or prohibit certain data from being sent externally because it would provide more assurance to enhance security features when sending confidential to certain specification utilizing specific communication interfaces and methods. 

Regarding claim 2, Vlach, Danner and Kirkup teach the medical data communication apparatus according to claim 1. 
Vlach does not explicitly teach wherein the raw medical data includes image information of the subject, and the processor is configured to perform a mask processing on at 
Danner wherein the raw medical data includes image information of the subject ([0064] Fig. 8 {A & B} shows standard raw medical image of subject), and the processor is configured to perform a mask processing on at least a part of the image information based on the modification instruction to generate the modified medical data ([0024] the image processing system in Fig. 1 {element 14} processes the medical image to redact or mask any sensitive or identifying information contained in the image).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to perform mask processing on the medical image because it would address privacy concerns when using and sharing the images and will provide protection to the privacy information in the medical image. 

Regarding claim 3, Vlach, Danner and Kirkup teach the medical data communication apparatus according to claim 1. 
Vlach does not explicitly teach wherein the medical data includes image information of the subject, and the processor is configured to replace the image information with a computer graphic based on the modification instruction generate the modified medical data.
Danner teaches wherein the medical data includes image information of the subject ([0064] Fig. 8 {A & B} shows standard medical image of subject), and the processor is configured to replace the image information with a computer graphic  based on the modification instruction generate the modified medical data ([0024] the image processing system in Fig. 1 {element 14} processes the medical image to redact or mask any sensitive or identifying information contained in the image, redacting means changing or replacing the pixels in certain parts of the medical image with another pixel using a template {modification instruction}).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to replace image information with a computer graphic based on modification instruction because it would address privacy concerns in the use and sharing of images and will provide protection to the privacy information contained in the medical image and provide more assurance to mask any identification information within the medical image.  

Regarding claim 4, Vlach, Danner and Kirkup teach the medical data communication apparatus according to claim 1. 
Vlach does not teach explicitly teach wherein the raw medical data includes a description section in which information attributed to the subject is described, and when the attributed information described in the description section is modified based on the modification instruction generate the modified medical data, the processor is configured to make a search as to whether the described attributed information is included in a section other than the description section in the modified medical data, and modify the attributed information found in the search, however
Danner teaches wherein the raw medical data includes a description section in which information attributed to the subject is described ([0021] the raw medical image has information such identification data and other data), and when the attributed information described in the description section is modified based on the modification instruction generate the modified medical data ([0021] the masking module is configured to determine {search} and obtain the identification data and other data from the medical image), the processor is ([0021] the masking module is configured to determine {search} and obtain the identification data and other data from the medical image and identify the appropriate masking template corresponding to the image)([0065] Fig. 9A and Fig. 9B show how patient name, age, sex, and patient ID have been all searched and then redacted and masked).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order for attributed information in the description to be modified and make search and modify the attributed information in the search because it would provide an efficient way to redact and mask all patient’s private information contained in different sections within the image. 

Regarding claim 5, Vlach teaches a server ([Col. 7 Line 55-60] data processing center 520 in Fig. 5 has server {element 530}) connected for communication with the medical data communication apparatus according to claim 1 ([Col. 7 Lines 27-45] Fig. 5 shows a medical data communication apparatus with the elements 105, 110 and 510 ) through the external network ([Col. 7 Line 39] Fig. 5 shows the network 515 connecting the data processing center {has a server 530} with the medical apparatus kit {510, 105 and 110}), 
the server comprises a processor ([Col. 7 Lines 55-60] The data processing center 520 includes a computer 530 that analyzes the physiological data for abnormal and/or clinically significant events),
Vlach does not explicitly teach transmit the modification instruction through the external network before the server receives the modified medical, and receive the modified medical data 
transmit the modification instruction ([0057] Fig. 6 shows how the server manages the medical image modifications {masking} in the system before sending out to the client or other entity) through the external network ( [0022] the server, and image processing system and Masking template server are connected through external network {element 24 in Fig. 1}) before the server receives the medical data ([0024] Before a medical image containing sensitive information, such as burned-in sensitive or identifying information is shared, such as for data collection or research purposes, image processing system 14 receives the medical image from one or more medical imaging systems/servers 12 for processing. Such systems/servers 12 may be located in a variety of different facilities, such as hospitals, surgery centers, imaging centers, doctors' offices, etc.  retrieve one or more the masking templates corresponding to the medical images that are being processed, based on the determined identification data and other data from the medical image. After receiving this masking template from the one or more masking template servers 16, imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view.)([0025]), and
receive the modified medical data through the external network ([0024] image processing system 14 processes the medical image to redact or mask any sensitive or identifying information contained therein. imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view.)([0025] User system 18 is representative of one or more user systems that are associated with parties and other users that will receive the processed image from image processing system 12.)


Regarding claim 6: Claim 6 can be rejected with the same reasoning as claim 1.

Regarding claim 7: Claim 7 can be rejected with the same reasoning as claim 5.

Regarding claim 8: Claim 8 can be rejected with the same reasoning as claim 6.

Regarding claim 9: Claim 9 can be rejected with the same reasoning as claim 5.

Regarding claim 10: Vlach teaches a system comprising: 
a medical data communication apparatus ([Col. 7 Lines 27-45] Fig. 5 shows a medical data communication apparatus with the elements 105, 110 and 510); 
and a server ([Col. 7 Line 55-60] data processing center 520 in Fig. 5 has server {element 530}), wherein 
the medical data communication apparatus comprises a processor configured to ([Col. 4 Line 20-23] processor programmed to obtain ECG data from the subject interface and store the ECG data in the non-volatile memory): 
([Col. 6 Lines 10-13] Electro-Cardiogram data {medical data} from a subject {patient}) ([Col. 7 Lines 32-35] data collection unit 105 in Fig. 5) from a medical device ([Col. 6 Lines 10-15] self-assessment kit 100 {electro-cardiogram medical data collection} in Fig. 1), the medical device being connected for communication with the medical data communication apparatus via a first communication interface without an external network intervening therebetween, the first communication interface being a physical communication interface ([Col. 7 Lines 34-37] data collector {element 105 in Fig. 5} connects with the computer using a USB {first communication interface} connection without external network connection);
the server being connected for communication with the medical data communication apparatus through via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, ([Col. 7 Lines 40-50] the remote data processing center {has server} {element 520 in Fig. 5} connected with the three elements {510, 105, and 110} through external network element 515 as depicted in Fig. 5) )([Col. 7 Lines 55-65] the computer 510  has a networking and processor {communication unit –second communication interface could be Ethernet or wireless or other types} to communicate with the remote processing center 520 through the network 515 as depicted in Fig. 5, first communication interface is USB connection and the second communication interface is Ethernet or other types and they are different.) (Vlach [Col. 3 Lines 5-10] uploading the medical data from the device to the remote processing center {where the server is located})([Col. 7 Lines 55-65] the computer 510  has a networking and processor {communication unit –second communication interface could be Ethernet or wireless or other types} to communicate with the remote processing center 520 through the network 515 as depicted in Fig. 5) 
based on a request from the server ([Col. 3 Lines 18-25] a program code has to be available including a link to a website {server}).
([Col. 7 Lines 55-60] The data processing center 520 includes a computer 530 that analyzes the physiological data for abnormal and/or clinically significant events),

Vlach does not explicitly teach modify the raw medical data to generate the modified medical data based on a modification instruction received from a server, the modification instruction being for modifying specific information in the raw medical data, output the modified medical data via the second communication interface, transmit the modification instruction through the external network before the server receives the modified medical data, and receive the modified medical data through the external network, however
modify the raw medical data to generate the modified medical data based on a modification instruction received from a server ([0057] Fig. 6 shows how the server manages the medical image modifications {masking} in the system before sending out the images to the client or other entity),  the modification instruction being for modifying specific information in the raw medical data ([0057] Fig. 6 shows how the server manages the medical image modifications {masking} in the system before sending out the images to the client or other entity). 
Output the modified data via the second communication interface ([0024] image processing system 14 processes the medical image to redact or mask any sensitive or identifying information contained therein. imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view.)([0025] User system 18 is representative of one or more user systems that are associated with parties and other users that will receive the processed image from image processing system 12.)
([0057] Fig. 6 shows how the server manages the medical image modifications {masking} in the system before sending out to the client or other entity) through the external network ( [0022] the server, and image processing system and Masking template server are connected through external network {element 24 in Fig. 1}) before the server receives the medical data ([0024] Before a medical image containing sensitive information, such as burned-in sensitive or identifying information is shared, such as for data collection or research purposes, image processing system 14 receives the medical image from one or more medical imaging systems/servers 12 for processing. image processing system 14 processes the medical image to redact or mask any sensitive or identifying information contained therein. Image processing system 14 is configured to process the image and determine identification data and other data associated with the medical image, to communicate with one or more masking template servers 16, and retrieve one or more the masking templates corresponding to the medical images that are being processed, based on the determined identification data and other data from the medical image. The identification data, described in more detail below, thus provides a link to the most appropriate masking template and informs image processing system 14 and/or masking template server 16 of the appropriate masking template corresponding to the current medical image to be processed in accordance with the invention. After receiving this masking template from the one or more masking template servers 16, imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view. In that way, the image might be further processed and or transmitted without concern to various parties)([0025]), and
receive the modified medical data through the external network ([0024] After receiving this masking template from the one or more masking template servers 16, imaging processing system 14 applies the appropriate masking template to the medical image so that any sensitive or identifying information contained in the image is redacted and/or hidden from view. In that way, the image might be further processed and or transmitted without concern to various parties)([0025]),
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to modify the medical data based on instruction from the server, output the modified data, transmit the modification instruction and received the modified medical data through the external network because it would help the server protect certain high sensitive information within the medical data before it is sent out. 

Vlach does not explicitly teach permit external output of the raw medical data only when the external output is requested via the first communication interface; and prohibit the external output of the raw medical data when the external output is requested via the second communication interface, however
Kirkup teaches permit external output of the medical data only when the external output is performed via the first communication interface ([0027] Fig. 2 mobile communication devices with physical interface (USB) and input/output wireless ports)([0013]  method for achieving enhanced security in a wireless/wired mobile communication device by automatically blocking wireless communication when connected for wired communication.); and 
prohibit the external output of the medical data when the external output is performed through the second communication interface ([0027] Fig. 2 mobile communication devices with physical interface (USB) and input/output wireless ports)([0013]  method for achieving enhanced security in a wireless/wired mobile communication device by automatically blocking wireless communication when connected for wired communication.)



Regarding claim 11: Vlach, Danner and Kirkup teach the system according to claim 10 
Vlach teaches a terminal connected to the external network ([Col. 7 Lines 55-65] elements 533 and 534 are the terminal in Fig. 5, The medical professional can review the reported arrhythmias in the subject's ECG signal from a display device 533 connected the computer 530 and provide feedback via input device 534 to the computer 530 as to which events were accurately identified and which events were inaccurately identified), 
wherein the processor of the server is configured to provide medical data to the terminal based upon a request received from the terminal ([Col. 7 Lines 55-65] elements 533 and 534 are the terminal in Fig. 5, The data processing center 520 includes a computer 530 {server} that analyzes the physiological data for abnormal and/or clinically significant events. The computer 530 can determine, using predefined algorithms, arrhythmias in the subject's ECG data and can provide a report to a medical professional 540, such as a medical technician and/or a doctor. The medical professional can review the reported arrhythmias in the subject's ECG signal from a display device 533 connected the computer 530 and provide feedback via input device 534 to the computer 530 as to which events were accurately identified and which events were inaccurately identified), and 
the terminal is configured to display the medical data received from the server ([Col. 7 Lines 55-65] The data processing center 520 includes a computer 530 {server} that analyzes the physiological data for abnormal and/or clinically significant events. The computer 530 can determine, using predefined algorithms, arrhythmias in the subject's ECG data and can provide a report to a medical professional 540, such as a medical technician and/or a doctor. The medical professional can review the reported arrhythmias in the subject's ECG signal from a display device 533 connected the computer 530 and provide feedback via input device 534 to the computer 530 as to which events were accurately identified and which events were inaccurately identified).
Vlach does not teach modified medical data, however
Danner teaches the modified medical data ([0024] image processing
system 14 processes the medical image to redact or mask any sensitive or identifying information contained therein. Image processing system 14 is configured to process the image and determine identification data and other data associated with the medical image, to communicate with one or more masking template servers 16, and retrieve one or more the masking templates corresponding to the medical images that are being processed, based on the determined identification data and other data from the medical image.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach in view of Danner in order to display the modified medical data because it would protect certain high sensitive information and private patient’s information from being used or displayed by other parties. 

Claims 12 is rejected under 35 U.S.C. 103 as being un-patentable over Vlach et al (”Vlach”, US 9021161 B2) hereinafter Vlach, Danner et al. (“Danner”, US 20160203264 A1) hereinafter Danner, and Kirkup (“Kirkup”, US 20060094442 A1) hereinafter Kirkup, in view of Spacey (“Spacey”, Pull vs Push Technology) hereinafter Spacey.

Regarding claim 12, Vlach, Danner and Kirkup teach the medical data communication apparatus according to claim 1. 
Vlach, Danner and Kirkup do not explicitly teach wherein the processor is configured to receive the modification instruction from the server via the second communication interface without requesting the modification instruction from the server. However
Spacey teaches wherein the processor is configured to receive the modification instruction from the server via the second communication interface without requesting the modification instruction from the server ([Page 1] Push technology, refers to the servers that initiate information updates to clients {medical data communication apparatus})
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Vlach, Danner and Kirkup in view of Spacey in order to push the instructions to the clients because it would provider quicker way whenever the instructions are available without the need to wait for a request from the client. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                             /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444